Title: New York Ratifying Convention. Remarks (John McKesson’s Version), [20 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 20, 1788]
Mr. Hamilton
The Gentleman who spoke yesterday has been treated as having dealt in the flowry Fields of Immagination
I agree if this Governt. is dangerous to the Liberties of the People let us reject it—
Tho no Considerations of Danger should induce us to adopt a Governmt. radically bad—yet it was prudent to weigh those Moti[v]es which might induce us to attend those Considerations which involve public Danger—
The Honorable Members went into General Considerations—
As to The Gentleman who spoke first—
Admits that Amendmts. are necessary to the Confederation
This Confederation is to make Laws or Requisitions which the States are to execute—This radically defective—
If one Govt. is to make a Law and another Governmt. to execute it, they will examine and judge & Deliberate, and that without the Lights the General Govt. had, and in Conformity only to their own Interest—
Many are deceived because during the War that Governt. only gave advice and the Patriotism of the People made them Execute the Measures
And even then where there was less Danger the Citizens were more Inactive—
In 1779. or 1780 Our Governt. resolved that the federal Governmt. required to be Strengthened—
This State is all over exposed and therefore more peculiarly interested in Strengthening the Gen[er]al Government—
Our Distresses were the Greatest by the War—yet we have complied with the requisitions—

The States who suffered most have most complied with the Requisitions
New Hampshire totally delinquent North Carolina totally delinquent—Others much delinquent except Pensilvania & N York—This arises from their Power to deliberate and their own Interest—
Therefore there must be the Power of preventing delinquency—
Several States will from the Same or Similar Causes be delinquent in a greater or less degree—
Will the other States commence a War—
If Massachusets alone delinquent—would we declare War
We She not obtain the Countenance and aid of some Smaller State
Can any Man Countenance a Governmt. which is to be supported by war & involve the Innocent & Guilty—
Can one part of a state be bro’t forth to coerce another
It cannot—
Then we must have a new Governt. and enable the national Govt. to operate as the State Governments do or leave the Requisitions to be made—the willing to pay and others to Omit.
Tho’ we will give Governmt. a particular Fund for particular purposes is not despostism—
Despotism is to give the power of the Purse & Sword to one Body—
Convention Saw—
That Power must be given to be carried home to Individuals—
That Safety required it should not be lodged in one Body
That therefore there must be a Legislative & Judicial—
All the Confederacies that existed Shew that they were impe[rfe]ct where they Acted on Collective Bodies. Instances
The Achean League—Subverted by Philip of Macedon
Dutch Republic—They Collected the Resources of the provinces by force
There the province of Holand alone could compel them—
Not the Case with any of the united States—
Observed that Dutch Republic has lasted long—
Answer   1st That is owing to its being pressed by foreign Powers—

2d. The Statholder has great Possessions great Powers an army of 40,000
3d   In want of a StatHolder the Province of Holland keep them together—
Germanic Body—The requisitions of the Diet are never complied with—The Emporer keeps them together in part; but they are continually at war with each other—
It has been contended that the principles we contend for are entirely new—
Answer the Achean League and
are Examples like ours as far as they are known
In the History of Republics the Mischiefs we mention bro’t on their Ruin—
The Romans destroyed the Achean League and made those Grecians vassals of Rome—
Consider the Question before the House—and Shew why the Convention have made that Article and that the same was proper—
The Northern and Middle States navigating States
The Southern States planting States—
Interest of the navigating that there should be no restraints on the general Governmt. as to Laws of Trade—
The non navigating States required Restrictions on the Laws of Trade to have 23ds.
The Small States found they had gained by an Equal Power with the great States
The Great States that it unjust that the Small States should have an equal Share of Power—But the non navigating States were willing to gratify the Small States in power to obtain their Interest in the Business of Navigation—
A Committee was appointed to form the mode of Representation where by a Compromise the Present State of Representation as it is in the Constitution was arranged—
That Body had no power to establish a govermt—it had only Power to recommend one—
Several of the States were disposed to cultivate Œconomy and therefore wanted a Small Representation—Others wanted for safety a large one.

Examine How far this Measure is a proper one—
It is the situation of the So. States to have a great part of their population in Blacks—It is just that property should have a share in the Representation
They have Tobacco Rice &ca. which make them valuable Confederates to the Northern States.
Without this Compromise they would not confederate.
But Taxes also are to be fixed by this Rule
If they are to [be] taxed for their numbers, they should be represented—
Also—In the different States many have no Representation in the State Legislature—All these will be represented in the General Legislature—
Pledges himself No Confederation with the federal States can be made without this Article as Stated and to reject it is to dissolve the union.
The necessary Implication is that the numbers mentioned shall never be lessend—
Perhaps at present the Ratio would give more than 65 in three years it will give 100 or more
Admits it is in the discretion of the Legislature to increase the Representation—It is right it should be so—
At first it may be difficult to obtain persons to attend
If govermt. is found useful it will afterwards be more easy to obtain Representatives—
Qu. What is a proper Representation—
A large Assembly more diffuse and difficult
A Smaller Assembly more connected and sooner agreed in their Deliberations—
The present number is sufficient—Several new State were mentioned which must have Representatives.
In 3 years 100 members—in 10 years 130 members besides the Increase of the Senate—in 28 years 200 members
Massachussets have stated the Excess they wish to 200—
Experience alone must determine what is proper in this Business—
It will be the Interest of every large & every new State must desire to encrease the Representation—
If their Interest it must take Effect—

Combination cannot take place in 3 years nor the State Governments be annihilated. Afterwards the Representation and national Circumstances will encrease together.
Cannot we rely that this Representation is sufficient in the first Instant—
Mentioned
A numerous Representation to embrace the feelings and Sentiments of the Community—
I shall consider this hereafter—
Smaller States would wish to be gratified in having the Representation as now fixed in hope of Retaining as Power as they Could—
The only method was to moderate their Views—
If Gentn. have no more solid Objection it is our Interest to adopt the Constitution, and infallibly hereafter obtain the object they aim at—
